PAGE, J.
This is an action brought by a plumber to recover for labor and materials furnished in installing a hot water heater and boiler and putting in a new water main in the defendant’s house. The plaintiff failed to plead and prove that he was a licensed plumber, which was a prerequisite to his right to recover. Milton Schnaier & Co. v. Grigsby, 132 App. Div. 854, 117 N. Y. Supp. 455, affirmed on opinion of Scott, J., below, 199 N. Y. 577, 93 N. E. 1125. The defendant’s motion to dismiss the complaint upon that ground, made at the close of the entire case, should have been granted.
The judgment should be reversed, with costs, and the complaint dismissed. All concur.